Close, J.
This is a motion to adjudge the defendant Mount Vernon Trust Company in contempt for failure to obey an order of this court directing it to furnish to the plaintiff certain information.
The information as to item 1 is clearly insufficient. The order requires the defendant to furnish dates when listed loans to directors and officers, their relatives and business concerns, were paid if paid. This requires a statement of all payments both partial and total, and not merely the date of final payment or a statement that a certain amount is still due.
It is the duty of the defendant to furnish the information called for under item 3 even though burdensome, and if such collateral consists of bonds and mortgages or real estate, a brief description of such collateral must be furnished.
Items 4 and 5 have been complied with if such directors secured no loans. Otherwise, particulars must be given.
The statement in answer to item 9 (2) is clearly insufficient, as this information must be furnished as outlined in moving affidavit (p. 12).
Item 9 (12) requires a statement of all taxes paid, not merely a statement of taxes paid on banldng houses.
Motion will be granted, but defendant may purge itself of charge by supplying information within twenty days after service of order herein. Settle order on notice.